united states securities and exchange commission Washington, D.C. 20549 form 8-k current report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 17, 2014 Royal Hawaiian Orchards, L.P. (Exact name of registrant as specified in its charter) Delaware 1-9145 99-0248088 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 688 Kinoole Street, Suite 121, Hilo, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949-661-6304 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors;Appointment of Certain Officers; Compensatory Arrangements ofCertain Officers. On December 17, 2014, the Board of Directors (the “Board”) of Royal Hawaiian Resources, Inc. (the “General Partner”), the Managing General Partner of Royal Hawaiian Orchards, L.P. (the “Partnership”), adopted resolutions approving the reduction in the size of the Board from five members to three members and nominated each of Barry W. Blank, James S. Kendrick and Bradford C. Nelson for election to the Board. The Partnership, as sole shareholder of the General Partner, approved the reduction in the size of the Board and voted for each of the director nominees. signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Royal Hawaiian Orchards, L.P. (Registrant) Date: December 22, 2014 By: Royal Hawaiian Resources, Inc. Managing General Partner By: /s/Scott C. Wallace Scott C. Wallace President and Chief Executive Officer
